UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7064



JOHN WILLIE DUPREE,

                                            Petitioner - Appellant,

          versus


MR. PADULA, Warden; HENRY MCMASTER, Attorney
General for South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cv-00667-CMC)


Submitted: August 24, 2006                 Decided: September 1, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Willie Dupree, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, Derrick K. McFarland, OFFICE OF THE ATTORNEY GENERAL OF
SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Willie DuPree seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition, and the

district court’s order denying his “Motion in Opposition to Judge’s

Opinion    and     Order”   and   “Motion     to   Show   Cause   and   Actual

Prejudice/Innocence,” which the district court construed as motions

for reconsideration.        Only DuPree’s appeal of the district court’s

order denying his post-judgment motions is properly before this

court.*    The order is not appealable unless a circuit justice or

judge     issues    a   certificate    of     appealability.      28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,


     *
      The district court’s judgment denying relief on DuPree’s
§ 2254 petition was entered on March 29, 2006.             DuPree’s
post-judgment motions are considered filed on April 27, 2006, the
date he signed them.     Houston v. Lack, 487 U.S. 266 (1988).
Because the motions were not filed within ten days of the entry of
the district court’s order, the time for filing a notice of appeal
from that order was not tolled, and expired after thirty days, on
April 28, 2006. Fed. R. App. P. 4(a)(1)(A). The district court’s
order denying the post-judgment motions was entered on May 9, 2006.
DuPree’s notice of appeal is considered filed on May 25, 2006, and
is timely only as to the order denying the post-judgment motions.

                                      - 2 -
537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that DuPree has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                               - 3 -